In a medical malpractice action, defendants appeal from an order of the Supreme Court, Kings County, dated May 15, 1979, which granted plaintiff’s motion for leave to increase the ad damnum clause of her complaint. Order affirmed, with $50 costs and disbursements. The issue on this appeal is the propriety of Trial Term’s grant of leave to plaintiff to increase her ad damnum clause from $250,000 to $1,000,000. Although defendants argue that the plaintiff has not demonstrated new injuries or a meritorious excuse for the delay in moving to amend, Trial Term’s exercise of discretion should not be disturbed. In Wagner v Huntington Hosp. (65 AD2d 771, 772), we stated that the: "plaintiffs were not required to allege recently discovered, new or aggravated injuries * * * A re-evaluation of the damages was sufficient (see Koupash v Grand Union Co., 34 AD2d 695). There is no proof of actual prejudice to defendants resulting from the delay and, therefore, plaintiffs’ demand for an increase in the ad damnum clause is not barred by laches (see Calautti v National Transp. Co., 10 AD2d 955).” Accordingly, we affirm. Hopkins, J. P., Damiani, O’Connor, Lazer and Mangano, JJ., concur.